Citation Nr: 1635414	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-44 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for generalized anxiety disorder with affective disorder and depression, rated as 30 percent disabling prior to April 12, 2011, 50 percent disability from April 12, 2011 to June 24, 2012 and 70 percent from June 24, 2012.

2. Whether VA rating decisions in March 1986, July 1986 and December 1987 clearly and unmistakably erred in assigning a disability rating of less than 50 percent for the Veteran's service-connected psychiatric disorder.

3. Entitlement to service connection for a neurological disability of the left upper extremity.

4. Entitlement to service connection for a neurological disability of the right upper extremity.

5. Entitlement to service connection for a sleep disorder

6. Entitlement to service connection for headaches, to include as residuals of an in-service traumatic brain injury (TBI).

7. Entitlement to an effective date earlier than August 23, 2011 for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).

8. Entitlement to an effective date earlier than August 23, 2011 for basic eligibility for dependents' educational assistance (DEA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1977.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The various benefits sought in this appeal were denied one rating decision in April 2011 and in two additional decisions, both issued in August 2013.  

Fourteen appeal issues came to the Board in April 2015.  The Board found that new and material evidence had been received to reopen four previously denied claims and granted service-connected disability compensation for each of the newly reopened claims.  
On the title page of the Board's decision and the issues of whether to reopen the previously denied claims were characterized using two-part, conditional phrasing, for example: "Whether new and material evidence has been received to reopen a claim for service-connection for a neck disability, and if so, whether service connection for a neck disability is warranted."  Thus, after granting service connection for the four reopened claims, ten issues were remanded to the Agency of Original Jurisdiction (AOJ).  

On remand, the AOJ granted service connection for neurological disabilities of the bilateral lower extremities - recharacterized as right and left lower extremity radiculopathy.  Although the Veteran appealed the effective date assigned by the RO for bilateral lower extremity radiculopathy, the AOJ has not yet issued a statement of the case addressing these issue.  Those issues are therefore not presently before the Board, but are instead part of a separate stream of appeal issues which, if not resolved to the Veteran's satisfaction, will be addressed by the Board in a later decision.  On remand, the AOJ also issued a new rating decision, dated February 2016, granting an earlier effective date of August 23, 2011 for TDIU and DEA.  Nevertheless, the Veteran's attorney has recently argued for an even earlier effective date for both benefits, which means that those issues remain part of this appeal.  See also A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant for Veteran's benefits is presumed to be seeking the maximum benefit allowed by law, and a claim remains in controversy if less than the maximum available benefit is awarded).
 
The issues of service connection for a neurological disability of the bilateral upper extremities, service connection for headaches, to include as residuals of an in-service traumatic brain injury and service connection for a sleep disorder  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. VA received the pending claim for an increase in the rating assigned to his service-connected psychiatric disorder on January 19, 2011.  

2.  Throughout the course of the appeal, the symptoms of the Veteran's anxiety disorder have most closely approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

3. Throughout the course of the appeal, the symptoms of the Veteran's anxiety disorder have prevented him from maintaining a substantially gainful occupation.
 
4. Based on the facts known to VA adjudicators at the time of the respective decisions, it is at least debatable whether, in March 1986, July 1986 and December 1987, symptoms of the Veteran's anxiety disorder so reduced his reliability, flexibility and efficiency as to result in severe industrial impairment.  

5. The Veteran has been entitled to a permanent and a total service-connected disability rating based on individual unemployability since January 19, 2011.


CONCLUSIONS OF LAW

1. Since January 19, 2011, the criteria for a 70 percent rating for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The Veteran is not entitled to a disability rating higher than 30 percent between November 19, 1985 and January 19, 2011 based on revision of VA's March 1986, July 1986 and December 1987 rating decisions due to clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 20.204(c) (2015); 38 C.F.R. § 4.132 (1986).

3. The criteria for an effective date of January 19, 2011, but no earlier, for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).

4. The criteria for an effective date of January 19, 2011, but no earlier, for entitlement to educational benefits under the Dependents Educational Assistance Program (Chapter 35) have been met. 38 U.S.C.A. §§ 3501, 3510, 5103A (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The notice the VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to his claim for an increased rating for his service-connected psychiatric disability, the AOJ sent the Veteran a letter providing the required notice in February 2011. 

This decision will also address the Veteran's request for a disability rating higher than 30 percent for his service-connected psychiatric disorder based on clear and unmistakable error (CUE) in rating decisions in March 1986, July 1986 and December 1987.  The VCAA does not apply to claims of clear and unmistakable error in prior decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also VAOPGCPREC 12-2001.

In a rating decision dated August 2013, the RO granted a total disability rating based on individual unemployability (TDIU) and basic eligibility for dependents' educational assistance (DEA).  In its decision, the RO assigned June 24, 2012 as the effective date for both benefits.  The Veteran filed a timely notice of disagreement, in which he sought an earlier effective date.  Thus, the appeal of both effective dates arises from the Veteran's disagreement with the effective dates assigned after the RO granted the claims for TDIU and DEA. Because his claims for both benefits were granted, the claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  With respect to the claims for earlier effective dates for TDIU and DEA, the RO issued a statement of the case in September 2013, which explained why an earlier effective date was not assigned.  

Duty to Assist

With respect to the issues being decided herein, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.  The AOJ also obtained medical records and claims processing documents from the Social Security Administration (SSA).

With respect to the claim for an increased rating for his psychiatric disability, the Veteran specifically asked the AOJ to obtain records of appointments with his treating VA psychiatrist, dated May 2011 and June 2012.  Records describing both appointments are part of the Veteran's post service VA treatment records, which have been associated with the claims files.  The AOJ also arranged examinations to determine the severity of his service-connected psychiatric disability in March 2011 and May 2013.  The Board has carefully reviewed these reports and finds that, together with the other evidence, they are adequate for rating purposes.  

For the reasons already mentioned, the duty to assist does not apply to the Veteran's request for an effective date of November 19, 1985 for his psychiatric disorder based on CUE.  The merits of his claims for earlier effective dates for TDIU and DEP depends mostly on the date certain documents were received by VA.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Given the Board's factual finding that the Veteran has been unable to maintain a substantially gainful occupation as a result of his service-connected psychiatric disability receipt of the Veteran's claim, it is clear that no outstanding records would establish the Veteran's eligibility for an earlier effective date for TDIU and DEA.  See 38 C.F.R. § 3.159(d) (VA may refrain from providing assistance when there is no reasonable possibility any assistance VA would provide would substantiate the claim).

Under these circumstances, VA has satisfied its duties to notify and assist.

Increased Rating for Anxiety Disorder

A. Rating Principles

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings - the assignment different disability evaluations for separate periods of time - may be appropriate when the claimant has appealed the denial of a request for an increase in the rating previously assigned to a service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For the reasons below, the evidence in this case warrants a uniform 70 percent schedular rating for the Veteran's service-connected anxiety disorder for the entire appeal period, i.e., January 19, 2011 to the present.

B. Analysis

Among the Veteran's service treatment records, there are treatment notes from a Navy mental health clinic describing symptoms of anxiety in service.  In a rating decision dated March 1986, his claim was granted and an initial rating of 10 percent was assigned, with an effective date of November 19, 1985 - the date VA received his initial claim for service connection.

The Veteran submitted additional written arguments seeking a higher disability rating, but in a deferred rating decision dated July 1986 and in a rating decision dated December 1987, the RO continued a 10 percent rating.  Those decisions were revised many years later when, in August 2013, the RO determine that each of these decisions clearly and unmistakably erred in failing to assign a 30 percent disability rating.  

The Veteran requested an increased rating for his psychiatric disorder in January 2009, when his anxiety disorder was still rated at 10 percent.  In response, the RO issued a decision in June 2009, increasing the disability rating to 30 percent, with January 22, 2009 as the effective date of the increase.  The Veteran did not appeal that decision.  Nor did he submit new and material evidence within one year after being notified of the decision, which means that the June 2009 rating decision became final in June 2010.  See 38 U.S.C.A. § 7105. 

On January 19, 2011, the RO received the claim for an increased rating which is presently before the Board.  The RO initially denied the claim, continuing the previously assigned 30 percent rating in April 2011. After the Veteran initiated his appeal and the RO proceeded with further development, the RO increased the rating from 30 percent to 70 percent, with June 24, 2012 as the effective date of the increase.  This action was one of the rulings in a rating decision dated August 8, 2013 - before to the separate rating decision of August 28, 2013, which found CUE in the 1985 and 1986 decisions.   Thus, after the issuance of both August 2013 decisions, the service-connected psychiatric disability was rated 30 percent between November 19, 1985 and June 24, 2012, and 70 percent from June 24, 2012.  

After the Board's April 2015 remand, the RO issued a new rating decision increasing Veteran's rating to 50 percent effective April 12, 2011 and to 70 percent effective June 24, 2012.

The criteria for the 30 percent rating for generalized anxiety disorder - currently assigned prior to April 11, 2011 - contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.  

The criteria for a higher 50 percent rating - currently assigned from April 12, 2011 to June 24, 2012 - contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A higher 70 percent rating - currently assigned from June 24, 2012 - is warranted when a psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for service connection for PTSD in June 2010, before the effective date of the regulatory change (August 4, 2014).  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's examination reports and treatment records.

When applying the rating criteria to the Veteran's generalized anxiety disorder, the Board has considered all of the available treatment records and examination reports as well as the written statements of the Veteran himself.  With respect to this increased rating claim, the present level of disability is of primary concern.  See Francisco, 7 Vet. App. at 58.  The Board will therefore focus most closely on the evidence reflecting the Veteran's mental illness symptoms beginning a few years prior to the relevant appeal period (January 19, 2011 to the present).  While the Board has also considered VA examination reports and social and industrial surveys conducted in 1986 and 1987 in relation to this issue, this decision will discuss the details of those reports during the Board's analysis of the Veteran's CUE claims.

In response to the Veteran's January 2009 claim for an increased rating, the AOJ arranged for the Veteran to be examined by a clinical psychologist.  According to the psychologist's report his diagnosis was generalized anxiety disorder with affective disorder and depression.  The Veteran's subjective complaints, as told to examiner, included the statement: "I am suicidal at times.  I think about it often."  The examiner also recorded depressive symptoms, occurring daily "which includes suicidal thoughts.  Suicidal thoughts are every day."  The Veteran told the examiner he had nightmares 3 or 4 times a week.  He also described symptoms of anxiety and worry every day.  

In a later section of the June 2009 report, labelled "Mental Status Examination (Objective Findings)" the examiner noted daily memory loss and impaired ability to concentrate.   The Veteran had no hallucinations or delusions.  He did, however, exhibit homicidal thoughts.  The examiner wrote that "[the Veteran] [h]as people he'd love to kill.  One person who owes the company a lot of money.  No present plans to do this."  The examiner also noted the presence of frequent suicidal thoughts.  Although the examiner wrote that the Veteran had no "present intent" to kill himself, his report indicates that: "He'd use a gun to blow his brains out."  The examiner noted inappropriate behavior, specifically that the Veteran will "tell people what he thinks of them even if it starts a fight."  According to the report, there was no obsessive or ritualistic behavior that interferes with routine activities.  

The mental status examination report form also includes the answers to several questions.  In response to the question "What is the claimant's history of assaultiveness?"  The examiner wrote, "[The Veteran] has had fist fights more than he can count."  The examiner's findings also included panic attacks, lasting for 15 minutes "a couple times a month" and depression daily and anxiety "several times a week."  According to the examiner, the Veteran showed impaired impulse control, specifically that "[the Veteran] will fight [at] almost any provocation" and that this happens "several times a week."  

The examiner wrote that the Veteran's tendency to fight only slightly interferes with employment and social functioning.   He assigned a GAF score 50 and opined that psychiatric symptoms result in deficiencies in most areas, i.e., the criteria for a 70 percent rating.  Although the Board may consider his opinion, the examiner's application of the legal rating criteria is not binding on the Board.

The AOJ arranged a second examination with the same psychologist in March 2011.  Once again, the examiner prepared a report.  At the time of the examination, the Veteran's psychiatric symptoms were nightmares, nervousness, startle response, anxiety, depression, anger and "re-living" events.  According to the Veteran, nervousness, sleep difficulty and anxiety occur daily.  The examiner noted "Depression: suicidal at times" and anger "to the point of murderous rage."  

The Veteran described the length of periods of remission in his symptoms as extremely short.  The section of the report describing post-military psychosocial adjustment describes marital and family relationships as "very good."  The Veteran had one DWI in 1998.  He did not have many friends and told the examiner he did not trust people very much.  He had no history of suicide attempts.

As in the June 2009 report, the psychologist again prepared a section of his report to record his objective findings.  The mental status examination revealed a moderately poor memory which interfered with employment and social functioning: "He will be talking and forget his train of thought" daily.  Once again, the Veteran did not have delusions or hallucinations.  He had no inappropriate behavior.  He "recently had a situation where he wanted to kill someone.  No intent or plan at the present times [sic]."  The examiner also noted short-term memory loss.  For example, the Veteran will sometimes walk to his truck to retrieve an item, but then forget what he was trying to find.  He also sometimes forgot where he parked and performed daily "security checks" of his house and his vehicles. 
 
The examiner described panic attacks lasting up to two hours "every couple of days."  When asked to comment on whether there was good evidence of prior clinical or equivalent observation of panic attacks, he wrote that "[the] Veteran gave a valid description of a panic attack."  According to the examiner the Veteran had continual depression: "Suicidal at times.  Severe."  He assigned a GAF of 45. Once again, he noted "frequent thoughts of suicide and homicide."  The examiner also wrote that severe depression and anxiety made it difficult for the Veteran to work.   The examiner indicated symptoms resulting in deficiencies in most of the following areas: "work, school, family relations, judgment, thinking, and mood."

The most recent VA mental examination occurred in May 2013.  The Veteran visited a different clinical psychologist, who also diagnosed generalized anxiety disorder with depression and assigned a GAF of 45.  Like the earlier examiner, the psychologist indicated the presence of occupational and social impairment with deficiencies in most areas.

At the time of the examination, the Veteran resided with his girlfriend of 12 month.  According to the examiner, he had "minimal relationships" with his adult children.  He has previous experience working as a bricklayer and stone mason, but his employment has been interrupted by multiple physical fights at work.  However, he reported that he was fired only once, when he was accused of doing "unsatisfactory" work as a stone mason.  The Veteran has quit numerous jobs because he easily becomes frustrated, angered and agitated.  

On examination his symptoms included a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfere with routine activities and impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran told the examiner that an MRI examination procedure once needed to be terminated prematurely due to anxiety and panic.  He verbalized homicidal thoughts without plan or intent.  He continued to indicate a compulsion to check and recheck locks on the doors.  

The Board has considered many notes from the Veteran's treating VA psychiatrist between January 2002 and June 2012.  According to the first available note, the Veteran had been working steadily.  His insight and judgment were intact and his speech did not indicate any unusual thinking or thought process disorder.  The next treatment note, dated September 2008, indicated a diagnosis of anxiety disorder.  Nevertheless, the psychiatrist described the Veteran as "alert, affectively pleasant and behaviorally appropriate.  [The Veteran] is not a danger to himself or others." 

For the sake of brevity, this decision will not summarize all of the VA psychiatry notes.  In general the symptoms described by the treating psychologist were less severe than the symptoms described in the June 2009 and March 2011 reports.  For example, a psychiatry note dated February 2010 describes the Veteran's mood as "more stable, attitude more positive, thinking is more focused and productive of favorable activity. . . . [The diagnosis is] mood disorder, improved, [the Veteran] is not a danger to himself and others."  

The psychiatrist assigned a GAF of 60 in February 2011 - shortly after the Veteran filed the pending claim and consistently indicated that the Veteran was not a danger to himself or others.  The psychiatrist noted occasionally erratic and unstable behavior in April 2011.  A significant increase in severity is implicit in a May 2011 psychiatry note, which indicates that "[the Veteran] is not employable due to psychiatric disorder."  The psychiatrist assigned a GAF of 50 in February 2012 and a GAF of 40 in June 2012.  The Veteran began regular treatment with another psychiatrist in February 2013, who also assigned a GAF of 40.  In May 2013, the second VA psychiatrist noted suicidal thoughts.  His GAF score remained 40.

In his January 2011 claim for an increased rating, the Veteran wrote that, since the time of his last examination (June 2009) "my anxiety condition has increased in severity."  The Veteran explained that he experiences severe nightmares, which prevent restful sleep and he also has difficulty concentrating.  He complained of frequent panic attacks.  According to the Veteran, "My condition is causing me economic hardships because of my inability to deal with people."  The Veteran submitted another statement, in October 2012, indicating that his VA psychiatrist "believes that my condition is worsening.  I understand I have a GAF of 40."  The Veteran's attorney has also argued for an increased rating based on the Veteran's inability to work and his GAF of 40.

The Board finds that the symptoms described by the June 2009 VA examiner most closely approximate the criteria for a 70 percent rating.  Reasoning that the regular records of his treating VA psychiatrist generally were based on the psychiatrist greater experience with the Veteran and described milder symptoms until May 2011, the AOJ initially denied a claim for a rating higher than 30 percent.  Subsequent decisions granted a 70 percent rating.  At first this increase was made effective June 24, 2012 (the first date the VA psychiatrist assigned a GAF of 40) and then a partial increase was made effective April 12, 2011 (the day the VA psychiatrist report a "decline in his psychiatric condition and reduced ability to function, related to worsened problems with anxiety over [the] past several months").  The AOJ also previously declined to assign significant weight to the findings of the March 2011 VA examiner on the grounds that the examiner obtained his information from the Veteran.

The Board finds that the current staged rating fails to reflect the full severity of the Veteran's disability.  In June 2009, a psychologist described in detail several of the symptoms which are specifically mentioned in the criteria for a 70 percent rating, including suicidal ideation, impaired impulse control and unprovoked irritability with periods of violence.  The examiner described suicidal thoughts as frequent.  Although the Veteran apparently had no clear plans to kill himself, his thinking was sufficiently concrete to describe a method of doing so ("He'd use a gun to blow his brains out.")  It is also significant that the description of suicidal ideation and frequent fighting is located in the section of the examiner's report designated "Mental Status Examination (Objective Findings)" and not in the earlier section of the report describing the Veteran's subjective complaints.  The fact that the June 2009 examining psychologist examined the Veteran on two occasions and recorded similar descriptions both times also favors the assignment of a 70 percent rating throughout the appeal period.  

VA must resolve any reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 4.3.  Under these circumstances, it is a reasonable possibility that, in general, the Veteran's psychiatric symptoms have been intense enough to meet the 70 rating since June 2009, but that the Veteran's appointments with his VA psychiatrist happened to occur on days when his symptoms were unusually mild until at least April 2011.  The fact that the Veteran's VA psychiatrist also eventually described a level of severity in the Veteran's symptoms similar to what the examining psychologist indicated in June 2009 and in March 2011 supports this conclusion.  

The Board may not, however, assign a 70 percent rating prior to January 19, 2011.
According to 38 U.S.C.A. § 5110(b)(3), the "effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." (emphasis added).  

Although the 2009 examination report shows a worsening of symptomatology, the Veteran did not file the pending claim for an increased rating until January 19, 2011.  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010), the Court decided that, under similar circumstances, the date of claim is the earliest effective date permitted by the statute:  "Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) [now subsection (b)(3)] is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Id. at 982.  

For these reasons, the Board will assign a 70 percent rating to the Veteran's service-connected anxiety disorder, effective January 19, 2011.  

The evidence does not, however, support the assignment of a higher 100 percent rating for the Veteran's anxiety disorder at any time during the appeal period.   A 100 percent rating for a mental disorder requires "total occupational and social impairment . . ." 38 C.F.R. § 4.130. Although the Veteran had difficulties in his relations with family members, he told the March 2011 examiner that he had "very good" marital and family relations.  He consistently denied hallucinations or delusions.  In other words, the Veteran's symptoms did not result in total social impairment.  Similarly, there is no evidence that the Veteran has experienced gross impairment in thought process or communication; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name. The mental health treatment records almost uniformly describe the Veteran as cooperative. His insight, judgment and memory have been fair.  His speech has been coherent and his thoughts have been goal-directed.  Accordingly, a rating in excess of 70 percent is not warranted.  

C. Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's anxiety, his suicidal ideation, his poor impulse control and unprovoked irritability with periods of violence are all specifically contemplated by the schedular criteria.  The Veteran's inability to work is reflected in the TDIU benefit granted by the RO in its August 2013 rating decision.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to anxiety disorder, the Veteran has seven other service connected disabilities: (1) chronic obstructive pulmonary disease (rated as 30 percent disabling); (2) degenerative arthritis of the cervical spine (20 percent); 3) degenerative arthritis of the lumbar spine (10 percent); 4) bilateral hearing loss (10 percent); 5)  tinnitus (10 percent); and 6 &7) radiculopathy of the bilateral lower extremities (10 percent left and 10 percent right).   None of the treatment notes or examination reports suggests that, when combined with the effects any of these conditions, the Veteran's anxiety disorder creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted lay statements or arguments indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary. 

CUE in 1986 and 1987 Rating Decisions 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

Here is will be useful to remember that, although the March 1986, July 1986 and November 1987 assigned and continued a 10 percent rating for the Veteran's psychiatric disorder, the AOJ's August 28, 2013 rating decision found that all three decisions committed CUE when they failed to assign a 30 percent rating.  Thus, the Board's task today is limited to the issue of whether these decisions committed CUE by failing to assign a rating higher than 30 percent.

Shortly after the Veteran applied for service connection, VA arranged a psychiatric examination in December 1985.  The examiner diagnosed the Veteran with depression and issued a report, which indicates that the Veteran was married at the time, with three children.  The examiner wrote that the Veteran's marriage "has had some rocky times" but that it was "going better now, and [the Veteran and his wife] get along well."  

On examination, the Veteran was clean.  His attention span was adequate.  He remained oriented, though somewhat ill at east.  The examiner wrote that: "His affect was flattened.  His judgment is fair.  His insight is fair.  His peer relationships are poor."  The report describes poor sleep and bad dreams.  The Veteran, the examiner explained, felt depressed about life, but denied suicidal ideation.  He also denied auditory and visual hallucinations.  The examiner referred to "moderate" incapacity and wrote that the Veteran had trouble dealing with stress.

The VA also arranged a social and industrial survey in December 1985.  According to this document, the Veteran's recent employment history had been irregular: "the Veteran averages ten to fourteen jobs per year.  He is frequently re-hired by prior employers because he believes the quality of his work is quite high.  Most of his jobs end in his quitting.  Frequently, he finds himself quitting jobs without really understanding why he has quit or what precipitated [his decision to quit]."  He described his income as "between $6,000 and $12,000 a year."   

The social and industrial survey also describes the Veteran as socially isolated and having difficulty trusting people.  

The VA adjudicators who made the last of the challenged decisions obtained a second psychiatric examination and a second social and industrial survey in November 1987.  The psychiatric examination notes a recent hospitalization for post traumatic headaches and migraines.  The Veteran told the November 1987 examiner that he had been married for eighteen years and that "the marriage is fair."  He developed anxiety during submarine service, developing a fear of deep water and received treatment every 3 months.  "His social life is poor.  He has no hobbies; he and his wife watch movies on VCR.  She goes to church but he doesn't accompany her.  They do go out to eat occasionally.  There [sic] social life is minimal."  The report describes the Veteran as easily frustrated.

During a mental status examination, the Veteran was clean, congenial and cooperative.  He had an adequate attention span.  His affect was friendly, his judgment was fair, but his insight was "below average."  The examiner described peer relationships as fair, but his "temper is short and irritable."  At the time of the examination, he experienced depression "periodically, but denies suicidal ideation.  He denies hallucinations, delusions, or paranoia."  

The November 1987 social and industrial survey described the Veteran as experiencing severe headaches and recovering from an alcohol addiction.  The section of the report devoted to economic history indicates that "his post military work has primarily been as a truck driver and as a bricklayer for his father's construction outfit.  He has gone through many jobs, impulsively quitting at times and then being rehired by the same employer.  He states he has a bad temper and this may play a part in his unstable job situation.  Right now, he is laying bricks for his father . . ."  

The report described the Veteran's "emotional condition" as "problematic."  "The physical injuries sustained by the Veteran apparently have not been well substantiated by VA physicians and the veteran still questions whether something is going on that hasn't been discovered.  His emotional problems appear to be well substantiated and documented." 

The Veteran's attorney argues that VA adjudicators committed CUE in 1986 and in 1987 because these reports demonstrated the existence of symptoms which meet the current criteria for a rating higher than 30 percent.  The attorney emphasizes the December 1985's description of a flattened affect, which is among the current regulatory criteria for a 50 percent rating.  According to the Veteran's attorney, the indication that the Veteran held ten to fourteen jobs in one year and had very limited social interactions demonstrates the existence of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood - the present regulatory criteria for a 70 percent rating.

The weakness of this argument is that it fails to recognize that when VA rules on a CUE motion it is bound by the law at the time of the decision at issue.  See Porter, 5 Vet. App. at 236.  

The version of 38 C.F.R. § 4.132 in effect prior to February 3, 1988, provided for a 30 percent disability rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable functional impairment.

A 50 percent disability rating was assigned where the evidence showed that the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.

A 70 percent disability rating was assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired. The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.

A 100 percent disability rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1986).

The presentation of a "flattened affect" was not part of the rating criteria in 1986 and 1987.  The Veteran's frequent quitting of jobs due because he was easily irritated and had poor impulse control clearly interfered with the stability of his employment and that much was known to VA at the time of the relevant decisions.  Nevertheless, the available reports also indicate that, after he quit, the Veteran was "frequently re-hired" by the employers he left "because he believes the quality of his work is quite high."  The ability to obtain 10 to 14 jobs in one year also indicates that, when he would quit a job, he was not out of work for long.  

To support revision based on CUE, it must be "undebatable" that, in 1986 and 1987, because of his psychiatric symptoms the Veteran's "reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment."  Given the Veteran's employment, the high quality of his work, his habits of watching movies and going out to eat with his wife, reasonable decisionmakers at the relevant times could differ as to whether, the degree of his industrial impairment was "considerable" (the criteria for a 30 percent rating in 1986 and 1987) rather than "severe" (the criteria for a 50 percent rating).  Thus, it was not undebatable that the AOJ erred in failing to assign a rating higher than 50 percent.

For these reasons, the Board finds that the  was not clear and unmistakable error when the March 1986, July 1986 and November 1987 decisions failed to assign a disability rating greater than 30 percent for the Veteran's service-connected psychiatric disability.

Earlier Effective Date for TDIU

"Unless specifically provided otherwise in this chapter . . . the effective date of an award based on . . . a claim for increase, of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA received the Veteran's written claim for TDIU in November 2012.  The AOJ granted the claim on August 6, 2013 and assigned an effective date of June 24, 2012 (the date of the VA psychiatry note assigning a GAF of 40 and reporting "ongoing and severe limitations in his ability to function, with some panic attacks, impaired concentration, difficulty completing tasks [and] inability to interact constructively with other people.")   

In a February 2016 rating decision, the AOJ moved the effective date for TDIU up to August 23, 2011.  August 23, 2011 is the effective date of the Veteran's award of service connection for bilateral radiculopathy of the lower extremities.  The initially assigned rating for each lower extremity was 10 percent and, although these disabilities are not issues in this decision, the decision to award compensable ratings for radiculopathy increased the Veteran's combined disability rating from 50 percent to 80 percent effective August 23, 2011 based on the ratings in effect at that time.  

Pursuant to today's decision, the Veteran's psychiatric disability is now rated at 70 percent for a single disability since January 19, 2011, the day the Veteran filed his increased rating claim for his psychiatric disability.  

"When the issue of TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447 454 (2009) (per curiam).  
The Veteran filed his TDIU claim during the administrative appeal of the denial of an increased rating for his psychiatric disability.  He has no pending claims for increased ratings on January 19, 2011 - as this decision has explained, he had made increased ratings claims prior to this date, but all of these were final when he filed his claim on January 19, 2011.  Pursuant to Rice, the "date of claim" for the purpose of the Veteran's request for an earlier effective date for TDIU is therefore not November 2012, but January 19, 2011.

In May 2011, the Veteran's treating VA psychiatrist opined that the Veteran was not employable due to his psychiatric disorder.  Although the March 2011 examination report did not explicitly say the same, the examiner did write that the Veteran's severe depression and anxiety were "making it difficult to work."  

The June 2009 examiner arguably indicates that the Veteran was unemployable due to his psychiatric disorders.  The report described frequent periods of impaired impulse control with violence, but specifically indicated that such incidents created only "slight" interference with employment and social functioning.  The examiner did write, however, that depression can be severe, that the Veteran experienced depression daily and, as a result, "[he] will be unable to carry out his functions."  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.   Because the Veteran's January 2009 claim for an increased rating became final in June 2010, the Veteran's TDIU claim is part of the January 2011 increased rating claim.  Thus, he is entitled to an earlier effective date for TDIU only if it is ascertainable that the increase in disability which caused the Veteran to become unemployable occurred within one year before January 19, 2011.  See 38 U.S.C.A. § 5110(b)(3); Gaston, 605 F.3d at 982.

In its discussion of the Veteran's claim for an increased rating, the Board has already explained that the increase in the Veteran's psychiatric disability occurred more than one year before January 19, 2011.  Consistent with this ruling, the appropriate effective date for the Veteran's TDIU award is January 19, 2011.
   
Earlier Effective Date for DEA

For the purposes of educational assistance for dependents under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).

As a result of the Board's TDIU ruling, the Veteran has a total disability rating effective January 19, 2011.  Thus, the general criteria for Chapter 35 eligibility are met as of January 19, 2011, the new effective date for the Veteran's award of TDIU.  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for generalized anxiety disorder with affective disorder and depression is granted effective January 19, 2011.

Entitlement to a disability rating higher than 30 percent for generalized anxiety disorder between November 19, 1986 and January 19, 2011 on the basis of clear and unmistakable error (CUE) in VA rating decisions dated March 1986, July 1986 and December 1987, is denied.

Entitlement to an effective date of January 19, 2011, but no earlier, for TDIU is granted.

Entitlement to an effective date of January 19, 2011, but no earlier, for basic eligibility for dependents' educational assistance is granted.


REMAND

The Veteran has claimed service connection for neurological disabilities of the upper extremities.  His service treatment records describe numbness of the upper extremities in June 1976, but there were no complaints on the report of medical examination at the time of his discharge from the Navy.  According to the Veteran, the claimed condition is the result of an accident in which he fell down after his head collided with a crossbeam aboard a ship in October 1975.  In April 2015, the Board remanded the neurological claims, with instructions to obtain records of an October 2012 EMG study and of a left elbow surgery which occurred in May 2013.  

Pursuant to the Board's instructions, the AOJ sent the Veteran a letter in September 2015, asking him to sign written documents authorizing VA to obtain the EMG study and shoulder surgery records.  He made no reply to the letter.  The Board also ordered the AOJ to arrange peripheral nerves examination and to obtain an opinion from the examiner.  

The Veteran was examined by a nurse practitioner in November 2015.  The examiner acknowledged reports of numbness in the upper extremities in service.  On the examination report form, the examiner indicated "no" next to text asking her "Does the Veteran have a peripheral nerve condition?"  But she indicated "yes" in response to the question to "Does the Veteran have any symptoms attributable to any peripheral nerve conditions?"  From the medical opinion section of her report, it appears that the examiner's conclusion was that the Veteran did not have peripheral neuropathy: "Presently Veterans [sic] is claiming upper and lower extremity neuropathy which again have not been diagnosed . . . .  There is no evidence that . . .  upper extremity numbness from October 1975 have [sic] persisted.  Presently there is no evidence of any present neuropathy; Therefore, the claimed condition was less likely than not . . ."  

The Veteran is competent to say that numbness in his upper extremities has persisted since his naval service.  The VA examiner's statement that "[t]here is no evidence that . . . upper extremity numbness . . . persisted" fails to recognize the Veteran's ability to provide competent evidence on this point.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Moreover, a medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A special orthopedic examination in June 1982 noted the presence of numbness in the upper extremities.  A social and industrial survey in November 1987 refers to numbness into his shoulders and fingertips.  Although a VA cervical spine examination in March 2012 indicated that the Veteran did not have radicular pain or other neurologic abnormalities, an October 2013 letter from the Veteran's chiropractor notes that radiculopathy "was present on bilateral upper extremities moderate to severe."  According to a more detailed June 2014 letter from a second chiropractor, who appears to have reviewed the earliest available medical records, "It is at least as likely as not that [the Veteran's] cervicothoracic spinal disability and associated upper extremity radiculopathy was caused by the original injury in 1975 and has led to subsequent disability of his shoulders and upper thoracic spine as a result of compensatory changes." (emphasis added).  An adequate medical opinion would include some explanation for rejecting this potentially favorable evidence.  Thus, the Board must remand the Veteran's upper neurological claims to obtain a new medical opinion.

The Veteran also claims service connection for headaches, to include a residual of an in-service traumatic brain injury (TBI).  According to him, he has experienced headaches since he injured his head in service in October 1975.  For assistance in determining whether chronic residuals of a head injury are present, the AOJ arranged for a physician to examine the Veteran in January 2014.  Noting service treatment records which refer to the removal of sutures form the head, the examiner agreed that the Veteran had experienced a TBI in service, but in the examiner's opinion, there were no current residuals of TBI.  To support this conclusion, he emphasized medical records indicating the presence of headaches before the October 1975 injury, indicating that "[the Veteran's] headaches are not related to his TBI."  

Because the service treatment records indicated the presence of headaches prior to service, the Board remanded the headaches/TBI claim for a new opinion addressing the presumption of soundness and whether the presumption has been rebutted in this case.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (West 2014).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  Because headaches were not noted on his entrance examination, the presumption of soundness applies to this issue.  

The AOJ obtained an opinion from the nurse practitioner who conducted the peripheral nerves examination in November 2015.  She acknowledged a 1986 report of hospitalization suggesting that the Veteran's headaches were the result of stress or mental health conditions and raised the possibility that the hypertension, diagnosed in 2013, could be the cause of the Veteran's headaches.  She wrote that "I have no proof that the headache reported in 1975 have [sic] persisted to the present day no contingency [sic] of care; therefore, the claimed condition is less likely than not."   

The examiner's reference to the lack of proof disregards the Veteran's competent lay statements without an explanation.  Moreover, the August 1986 hospital summary to which she refers includes a diagnosis of headaches which, according to the summary, were "probably post traumatic" and, although the Veteran said that he associated his "rage attacks" with his headaches, he also told the treating physician that they "started about a year before leaving the Navy . . . Apparently this occurred after he suffered blunt trauma to the top of the head, which he said split the hard hat he was wearing into two and caused him to black out for a few moments . . ."  Moreover, the examiner's opinion on the headaches issues makes no attempt to indicate whether the headaches both preexisted service and were not aggravated by service.  See Wagner, 370 F.3d at 1096  

The Veteran has argued that his claimed sleep apnea is the secondary result of his service-connected anxiety disorder.  The Board remanded this issue in April 2015, because a January 2014 VA examination report indicated a current diagnosis of sleep apnea and an unfavorable opinion on the probability of a link between sleep apnea and service, but the opinion did not address the Veteran's aggravation theory.  

The nurse practitioner who examined the Veteran in November 2015 also offered an opinion on sleep apnea.  In her opinion, it was unlikely that sleep apnea was related to service because the condition was diagnosed in 2009 at which time the Veteran was already obese "which is the major risk of developing sleep apnea."  

Unfortunately, the opinion did not provide an opinion on the issue identified in the Board's remand orders: whether the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected anxiety disorder.  The Board must remand the sleep apnea issue to ensure compliance with its earlier remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2013.

2. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the November 2015 VA examination for preparation of an addendum opinion.  If the November 2015 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided. 

After the review of the records is complete, the examiner should respond to the following: 

(a)Identify each headache disability found.  

(b) Is there clear and unmistakable (i.e., unequivocal) evidence that the Veteran's had a headache disability prior to his entry into service?  

(c) If so, is there clear and unmistakable evidence that this disorder DID NOT undergo a permanent increase in severity (aggravation)?  

(d) If there is clear and unmistakable evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

In answering questions (b) and (c), the examiner must  consider the Veteran's lay statements indicating the presence of headaches since the in-service head injury; he or she should also consider service treatment records dated September 1976 referring to a "blow to head" and indicating the Veteran was "Unconscious 10 minutes"; an August 1986 hospital summary which includes a diagnosis of headaches which were "probably post traumatic" and indicating that they "started about a year before leaving the Navy. . ."; and a November 1987 social and industrial survey referring to "severe headaches."

If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. Refer the claims file to the examiner who conducted the November 2015 VA examination for preparation of an addendum opinion on the nature of any current neurological disabilities of the upper extremities.  If the November 2015 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided. 

Based on the review of the record, the examiner must provide an addendum clarifying her November 2015 report, particularly her decision to mark "no" next to text asking her "Does the Veteran have a peripheral nerve condition?"  and her affirmative answer to the question:  "Does the Veteran have any symptoms attributable to any peripheral nerve conditions?"   

If the examiner determines that the Veteran' does have any neurological disability of the upper extremities, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence.  

If the examiner indicates that no neurological disability is currently present, he or she should specifically address the Veteran's lay statements that numbness has been present in his upper extremities since his naval service, as well as a special orthopedic examination in June 1982 noting the presence of numbness in the upper extremities; a social and industrial survey in November 1987 which refers to numbness in his shoulders and fingertips; an October 2013 letter from the Veteran's chiropractor notes that radiculopathy "was present on bilateral upper extremities moderate to severe" and a June 2014 letter from a second chiropractor, which opines that "It is at least as likely as not that [the Veteran's] cervicothoracic spinal disability and associated upper extremity radiculopathy was caused by the original injury in 1975 and has led to subsequent disability of his shoulders and upper thoracic spine as a result of compensatory changes."  

If the examiner finds that no neurological disability of the upper extremities is currently present, he or she should address whether it is at least as likely as not (50 percent probability or higher) that such a disability existed at any time since December 11, 2012 (the date VA received the Veteran's claim for service connection for neurological disabilities of the bilateral upper extremities).

The examiner must explain the rationale for all opinions offered.

4. Refer the claims file to the examiner who conducted the November 2015 VA examination for preparation of an addendum opinion on whether the Veteran's current sleep apnea was caused or aggravated by his service-connected anxiety disorder.  If the November 2015 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided. 

Based on his or her review of the record, the examiner must provide opinions on the following: Is it at least as likely as not (50 percent probability or higher) that his current sleep apnea was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service connected anxiety disorder?

The examiner must explain the rationale for all opinions offered.

5. The AOJ must ensure that the requested opinions are in compliance with the directives of this remand.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


